—In an action to foreclose a mortgage, the defendant Lillian Scala appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Oliver, J.), dated September 27, 1999, as denied her cross motion for leave to amend her counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
*655The Supreme Court improperly concluded that the proposed amended counterclaims were time-barred (see, Duffy v Horton Mem. Hosp., 66 NY2d 473, 477; Presutti v Suss, 254 AD2d 785, 786; Curiale v Ardra Ins. Co., 223 AD2d 445, 446). Nonetheless, it providently exercised its discretion in denying the appellant’s cross motion for leave to amend her counterclaims on the eve of trial (see, Rose v Velletri, 202 AD2d 566, 567; see also, McKiernan v McKiernan, 207 AD2d 825).
The appellant’s remaining contentions are without merit. Goldstein, J. P., Florio, Luciano and H. Miller, JJ., concur.